Citation Nr: 1525234	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-03 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on Active Duty from May 1959 to July 1963. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Louis, Missouri, which in part denied service connection for bilateral hearing loss and tinnitus.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability did not manifest within one year of separation, and is not otherwise related to a disease, injury, or event in service.

2.  The Veteran's tinnitus did not manifest within one year of separation, and is not otherwise related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in and is not otherwise related to service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in and is not otherwise related to service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2010, prior to the November 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  That letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  

Also, the Veteran was provided a VA examination for his hearing loss and tinnitus claim.  The examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has declined the opportunity for a hearing.  Therefore, the duties to notify and assist have been met.



Analysis

The Veteran essentially contends that he has a hearing loss disability and tinnitus as a result of his sheet metal work during military service. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The Court also recently issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).  In the instant case, as will be explained further below, the presumption does not apply because the Veteran was not diagnosed with sensorineural hearing loss or tinnitus within one year of service and, indeed, was not diagnosed until decades after service, and his statements that he had tinnitus and/or hearing loss continuously since service are not credible. 

Here, upon entrance into service, the Veteran was evaluated as scoring 15/15 on a whisper test.

Upon separation, the Veteran was given a pure tone audio test, where thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0

10
LEFT
0
0
5

10

Military audiograms conducted prior to November 1967 were reported in American Standard Association (ASA) units.  The military began using International Organization for Standardization (ISO) units in November 1967.  The current VA definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units. Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.


Therefore, the converted measurements are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10

15
LEFT
15
10
15

15

The service treatment records do not indicate that the Veteran complained of hearing loss or tinnitus at any point during service or upon separation and the above measurements do not indicate a degree of hearing loss under Hensley.

In August 2010, the Veteran was seen for a new patient visit and a hearing evaluation at the VA medical center (VAMC).  He also filed a service connection claim for hearing loss and tinnitus, stating that he was an aviation sheet metal mechanic and on a daily basis he was exposed to loud acoustic noises without hearing protection.  He stated he began experiencing his hearing loss and ringing in his ears while in service, which continued to this day, and that he was not exposed to any loud noise post-military.  

In October 2010, the Veteran was seen for a VAMC audiological consult.  He reported constant bilateral tinnitus that began 3-4 years prior to that date.  He denied a history of ear infections and ear surgery.  He stated he believed his hearing loss was a result of his time in service working with sheet metal and around jet noise.  

In November 2010, the Veteran was afforded a VA examination for his hearing loss and tinnitus.  He stated that his occupation was welding with a "TWA" for 30 years, and that he also recreationally engaged in hunting and wood working.  The Veteran stated he had experienced tinnitus for "many years" and that it had been the most bothersome over the last several years.  The examiner opined that the Veteran's hearing loss and tinnitus was not caused by or a result of acoustic trauma in service because while the Veteran's military noise exposure was related to work on aircrafts, the status of his hearing was assessed at discharge and revealed normal auditory thresholds.  The examiner further noted the Veteran's hearing status was indicative of post military noise exposure related to his occupational and recreation interests with minor aggravation from normal effects of aging.  The examiner further noted the Veteran's tinnitus was neither timed with his service nor consistent with cochlear damage at the time of discharge. 

Following the examination, the Veteran was denied service connection for hearing loss and tinnitus in a November 2010 rating decision.  

The Veteran submitted a private audiologist opinion from September 2011.  The examiner reported that the Veteran claimed he was an aircraft mechanic and reported having tinnitus in both ears, which he believed began during service.  He also reported being "a supervisor or welders and working in the office for 30 years post military, but they did have mandatory hearing protection policy if they were to enter into noisy environments."  The Veteran also reported bow hunting.  The examiner noted that the Veteran's entrance examination was a whisper test, which provides no frequency specific information.  The examiner also reported that the Veteran's exit examination showed hearing to be within normal levels, with a slight drop in threshold in the higher frequencies, although the examiner conceded that she could not confirm this because the entrance examination was a whisper test.  The examiner also noted that the Veteran's recent hearing test only showed testing to 4000 Hz which is not high enough to document the characteristic "notch" associated with noise induced hearing loss, and should have been tested to 6000 Hz.  In the examination notes, the private audiologist noted the use of a "TWA" post-service.   Citing the court case, Hensley v. Brown, the examiner opined that the Veteran's hearing loss and tinnitus is related to his military noise exposure and it may have worsened as a civilian, based on the case history, configuration of hearing loss, and onset of tinnitus.  

In the instant case, the record shows that the Veteran currently has diagnoses of hearing loss for VA purposes and tinnitus.  See e.g. November 2010.  Hickson element (1) is accordingly met.

Regarding Hickson element (2) the Veteran's service personnel records confirm that he was a sheet metal worker.  Such noise exposure as he has described is certainly consistent with the circumstances of his service.  Indeed, the November 2010 VA examiner conceded exposure to noise during military service when evaluating the Veteran's hearing loss.  Accordingly, Hickson element (2) is met.

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss and his military service, is essentially medical in nature.  Regarding the nexus between hearing loss and service, to the extent that the Veteran is attempting to establish nexus through his own opinion, the Veteran as a lay person has not been shown to be capable of making such conclusions on inherently medical questions.  The link between any current hearing loss and in-service noise exposure where any decreased hearing acuity did not manifest until sometime later, even multiple decades, after service, is one requiring expertise in the workings of the inner ear.  The Veteran has not indicated that he has such experience. 

In this case, there is no dispute that the Veteran is competent to report events that occurred in service, and to describe symptoms of difficulty hearing and tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Here, however, the Board finds that the Veteran's reported history as to the onset of his hearing loss and tinnitus, while competent, is nonetheless not credible, and therefore the September 2011 private opinion which relies on this history, cannot be considered probative.  See LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").  As detailed in the examination report in November 2010 the Veteran, while initially stating that he worked as welder for thirty year using a TWA machine, later changed his testimony after the denial in the initial rating decision, and stated during the September 2011 private examination that while he was a welder, he was also a supervisor and worked in an office for 30 years and had mandatory hearing protection in noisy environments.  He also reported in his claim that he had tinnitus since service, however at the October 2010 VAMC consultation he stated he had tinnitus only the past 3-4 years.  Finally, while he reported in his claim that he had no post-service noise exposure, he later reported welding for work, as well as hunting and woodwork recreationally. 

Furthermore, while the Veteran claimed hearing loss and tinnitus since service, the Board finds it significant that there was no report of either of the conditions in service, or upon separation, and in fact no report, either lay or medical, of any symptoms noted in the record until August 2010, when the Veteran filed his claim almost 50 years after service.  The Board has considered the multi-year gap between discharge from active duty service in 1963 and initial documented evidence of disabilities in 2010, almost 50 years after service separation as evidence that the Veteran is not credibly reporting an onset of hearing loss and tinnitus in service that has continued until this time.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service..."). 

Because the Board finds that the variation in the Veteran's reported history as to his post military history is not credible, his statements will not be considered competent under the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  See Walker, supra; Fountain, supra.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Based on the Veteran's varied reports his post service history, the Board finds the lay statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Finally, the Board notes that in regards to statements made in the September 2011 private audiologists opinion, while it is true that the Veteran's November 2010 VA examination did not include readings at 6000 Hz, the Board notes that as stated above, for VA purposes, hearing loss is determined using measurements taken at up to 4000 Hz.  See 38 C.F.R. § 3.385 (2014).  Furthermore, although the examiner, who is not a trier of fact in this instance, cites to Hensley v. Brown, the Veteran nonetheless does not meet the requirement under Hensley to show that his hearing loss and tinnitus are related in-service noise exposure for multiple other reasons besides just showing that hearing loss was not demonstrated in service at the time.  These reasons include, as the 2010 VA examination notes, significant post-service noise exposure in his occupational and recreational activities, no evidence of cochlear damage, and minor aggravation from normal effects of aging.  Regardless, as the September 2011 examination is based in part on the Veteran's reported lay history which has been found not to be credible, overall the report is considered not probative.  

Therefore, Hickson element (3), nexus, has not been satisfied, and the claims fail on this basis. 

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


